DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 in the reply filed on 21SEPT2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim. 
Priority
Benefit of domestic priority of application 62/773,262 filed on 11/30/2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Drawings
The drawings are objected to because:
Fig. 5 is illegible
Figs. 1-2: (l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs (Figs. 3-6) will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealed edge of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 1 line(s) 16 sets forth the limitation “(a) the flexible isolation plate”, which should be corrected to - - [[(a)]] the flexible isolation plate - -. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 9 sets forth the limitation “a non-flexible feed channel spacer”. As no definition of “non-flexible” is provided and no materials or thickness are claimed, the claim is indefinite as not clearly defining the metes and bounds of the claim.
The term “non-flexible” is a relative term of degree which renders the claim indefinite.  The term “non-flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, a steel beam may be considered “non-flexible”, but with a certain amount of force the beam will flex.
Claim 1 line(s) 14 sets forth the limitation “said thin film”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line(s) 15 sets forth the limitation “an adjacent channel”. There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “an adjacent channel” is the same or different from or referring to “at least one filtrate channel” or “at least one feed channel”.
Claim 2 line(s) 1 sets forth the limitation “a gasket”. It is unclear whether “a gasket” is the same or different from “a gasket” of claim 1 line(s) 3.
Claim 3 line(s) 1 sets forth the limitation “a filter plate”. It is unclear whether “a filter plate” is the same or different from “a filter plate” of claim 1 line(s) 3.
Claim 3 line(s) 1 sets forth the limitation “the gasket”. There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “the gasket” is referring to “a gasket” of claim 1 or “a gasket” of claim 2.
Claim 4 sets forth the limitation “a tab or an engraving on a sidewall of the cassette […] one or more of a stock keeping unit (SKU) number, […] and a number of membranes”, which is an improper Markush claim, because it is unclear whether the Markush claim is open or closed. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). The Applicant may amend the claim to - - a tab or an engraving on a sidewall of the cassette […] by one or more of a label selected from a group consisting of a stock keeping unit (SKU) number, […] and a number of membranes - -.
Claim 5 line(s) 1 sets forth the limitation “the tab or engraving”. There is insufficient antecedent basis for this limitation in the claim. The Applicant may amend the claim to be dependent on claim 4.
Claim 6 line(s) 1 sets forth the limitation “the TFF cassette is disposable after use”. It is unclear whether the TFF cassette is disposable or whether it is only disposable after use.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2,6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or alternatively obvious under 103 over CONNORS (US 20070056894) evidenced by CREATIVE MECHANISMS and OMICO PLASTICS.
Regarding claim 1, CONNORS teaches a laminated cassette device (title, Figs.) including a tangential flow filtration (TFF) cassette (Fig. 1; par. [0003,0022]), comprising:
a flexible isolation plate (par. [0058]; Fig. 1 #80 on top made of e.g. polypropylene, which is a known flexible material; see CREATIVE MECHANISMS P4 at the bottom);
a filter plate (Fig. 1 #80 on bottom); and
disposed between the flexible isolation plate and the filter plate, a stack of interleaved layers (Fig. 1 #20-70) defining a feed channel (bounded by feed spacer, Fig. 1 #30) and a filtrate channel (bounded by filtrate spacer, Fig. 1 #20), the plurality of interleaved layers comprising:
a filtrate channel spacer (Fig. 1 #20) defining an open interior volume bounded by an inner perimeter and including a fluid port (see Fig. 2; abstract);

a membrane (Fig. 1 #40) disposed between the filtrate channel spacer and the feed channel spacers;
wherein the flexible isolation plate comprises a flexible polymer and is bonded to a first surface of the stack of interleaved layers (via adhesive, Fig. 1 #70; par. [0032,0038]).
If not anticipated, it is clearly obvious to use such flexible/non-flexible materials as CONNORS teaches a variety of suitable materials, where the only requirement being a material that is in uniform shape, having a tight tolerance, and precisely defining the channels (par. [0032,0041]).
Regarding claim 2, CONNORS teaches a gasket is bonded to a second surface of the interleaved stack, the gasket is implied to comprise separate fluid ports for the feed and filtrate channels, because the ports of multiple stacked cassettes are in alignment with a manifold and sealed to prevent leakage (par. [0069]).
In considering the disclosure of CONNORS, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Regarding claim 6, CONNORS teaches the TFF cassette is disposable after use (par. [0017]).
Regarding claim 7, CONNORS teaches the TFF cassette comprises a sealed edge in another embodiment (Fig. 9A #930; par. [0079]). It would be obvious to one having ordinary skill in the art to provide for a sealed edge in the embodiment of Fig. 1 in order to seal the channels and ports from leakage.
Regarding claims 8-11, CONNORS teaches the feed and filtrate channels respectively comprise a screen (Fig. 1 #60,50) disposed within a space defined by the feed or filtrate channel spacers, respectively. The screens comprise a woven polymer mesh (par. [0044]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CONNORS (US 20070056894) evidenced by CREATIVE MECHANISMS and OMICO PLASTICS in view of EDLUND (US 6319306).
Regarding claim 3, CONNORS teaches a filter plate (Fig. 1 #80 on bottom) is bonded to the gasket (par. [0069,0032]; see also pressure sensitive adhesive, Fig. 1 #70). If not explicitly stated, it would be obvious to bond the parts of the cassette together to ensure no movement of parts or leakage of fluids during use), the system comprising a fluid manifold (par. [0069]; Fig. 10 #1018), wherein a feed port of the filter plate is aligned with a feed port of the gasket, and a filtrate port of the filter plate is aligned with a filtrate port of the gasket.
CONNERS does not explicitly teach the filter plate comprises a manifold. However, EDLUND teaches hydrogen-selective metal membrane modules (title, Figs.) including a tangential flow filtration (TFF) cassette (Fig. 6; C7/L54-56), comprising:
a filter plate (Fig. 10 #94’);
a gasket (Fig. 10 #92’);

the filter plate comprising a fluid manifold wherein a feed port (e.g. port accommodating Fig. 10 #36) of the filter plate is aligned with a feed port of the gasket, and a filtrate port (e.g. port accommodating Fig. 10 #42) of the filter plate is aligned with a filtrate port of the gasket (follow the flows in gasket #92’).
ELUND teaches this construction defines the fluid conduits that interconnect the membrane envelopes without wrinkling the flat membranes (C1/L11-47; C10/L24-26).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter cassette of CONNORS with the aligned filter plate manifold and gasket of EDLUND in order to suitable define the fluid conduits, maintain a flat membrane and distribute fluid flow without leaks. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A) and (G).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CONNORS (US 20070056894) evidenced by CREATIVE MECHANISMS and OMICO PLASTICS in view of LAVERDIERE (US 20140091027) in view of INVESTOPEDIA.
Regarding claims 4-5, CONNORS does not teach a tab or an engraving on a sidewall of the cassette to identify the TFF cassette by one or more of a stock keeping unit (SKU). However, LAVERDIERE teaches a purifier cassette (title, Figs.) comprising a tab (Fig. 7 #732) on a sidewall comprising a label (Fig. 7 #734) with information that distinguishes between devices (par. [0137]).
Regarding the type of information (e.g. a Stock Keeping Unit or SKU), one having ordinary skill in the art would understand that a SKU is product identification code, often 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the cassette of CONNORS with a tab identifying the cassette by a SKU as is known in the art in order to distinguishes between devices and keep track of inventory. The references are combinable, because they are in the same technological environment of filter cassettes and labeling a product is a common business practices readily known and available to one having ordinary skill in the art. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777